DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 – 7, in the reply filed on January 11, 2022 is acknowledged.  The traversal is on the ground(s) that each of the independent claims recite the same features.  This is not found persuasive because while the independent may overlap features, there are still elements that each independent claim contain elements that are not present in the other claims.  Therefore, the inventions have acquired a separate status in the art due to their recognized divergent subject matter, requiring a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the clear layer" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 is silent with regard to a clear layer being part of the construction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over A. F. Grupp et al. (USPN 2,567,067) in view of Bihr (USPN 2,374,323).

Grupp et al. discloses a transfer sheet (Figures; Column 1, lines 1 – 3) comprising: a base sheet (Figure 1, B); and a transfer body laminated on the base sheet (Figure 1), the transfer body including a liquid-soluble adhesive layer laminated on the base sheet (Figure 1, D) and a liquid-insoluble sheet main body layer laminated on the liquid-soluble adhesive layer (Figure 1, C, P, A and R), the sheet main body layer including a sticking layer adjacently laminated on the adhesive layer at an opposite side of the base sheet and having a function of sticking the sheet main body layer to a sticking target object (Figure 1, R) and a design layer adjacently laminated on the sticking layer at an opposite side of the adhesive layer (Figure 1, P), the sticking layer including a protruding portion protruding outward beyond an end edge of the design layer (Figure 1, R and P) as in claim 1. For claim 2, the protruding portion of the sticking layer has such a shape as to surround the end edge of the design layer along the end edge of the design layer (Figure 1, R and P). With respect to claim 6, the clear layer covers the entire design layer and reaches at least the protruding portion of the sticking layer (Figure 1, C). However, Grupp et al. fail to disclose the protruding portion being transparent, the protruding portion of the sticking layer has a protruding width of 1 mm or more from the end edge of the design layer,  the entire sticking layer is transparent, and the sticking layer includes a transparent sticking layer adjacently laminated on the adhesive layer and a non-transparent sticking hiding layer laminated on the transparent sticking layer so as to be adjacent to a side where the design layer is provided; and the sticking hiding layer is arranged at an inside of the end edge of the design layer. 

Bihr teaches a transfer sheet (Figures; Page 2, Column 2, lines 21 – 44) having a the protruding portion that is transparent (Figures 2 – 4, E),  the entire sticking layer is transparent (Figures, B; Page 3, Column 1, line 70), and the sticking layer includes a transparent sticking layer adjacently laminated on the adhesive layer and a non-transparent sticking hiding layer laminated on the transparent sticking layer so as to be adjacent to a side where the design layer is provided (Figures, B, C, D; Page 3, Column 1, line 70); and the sticking hiding layer is arranged at an inside of the end edge of the design layer (Page 2, Column 1, line 41 to Page 2, Column 2, line 20) for the purpose of giving the transfer sheet the appearance desired by the user (Page 2, Column 1, line 41 to Page 2, Column 2, line 20). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the specific properties of the individual layers of the transfer sheet in Grupp et al. in order to give the transfer sheet the appearance desired by the user as taught by Bihr.

With regard to the limitation of “the protruding portion of the sticking layer has a protruding width of 1 mm or more from the end edge of the design layer”, both Grupp et al. and Bihr clearly show a protruding portion as part of the transfer sheet (Figures).  While neither distinctly states that it is a width of 1mm or more, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the protruding portion would be at least 1mm in order to attach the transfer sheet to another surface.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over A. F. Grupp et al. (USPN 2,567,067) in view of Bihr (USPN 2,374,323) as applied to claim 1 above, and further in view of Ozasa (USPN 4,399,177).

Grupp et al., as modified with Bihr, discloses the claimed invention except for a thickness of the transfer body is more than 10 µm and less than 100 µm; andApplication Filing Date: December 1, 2020 Docket No. AC020336a thickness of the design layer is more than 1 µm and less than 50 µm.

Ozasa teaches a transfer sheet (Figure 1) having a thickness of the transfer body is more than 10 µm and less than 100 µm (Column 4, lines 45 – 54); andApplication Filing Date: December 1, 2020 Docket No. AC020336a thickness of the design layer is more than 1 µm and less than 50 µm (Column 4, lines 49 – 50) for the purpose forming a transfer sheet having a soluble coating that allows the user to known when optimum time for placement of the transfer (Abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the desired thickness of the materials of the transfer sheet in the modified Grupp et al. in order to form a transfer sheet having a soluble coating that allows the user to known when optimum time for placement of the transfer as taught by Ozasa.

Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited to show the state of the art with regard to transfer sheets that use soluble adhesive materials.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
February 4, 2022